NO. 12-20-00229-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §   APPEAL FROM THE
IN THE INTEREST OF L.D.C.,
                                                          §   COUNTY COURT AT LAW
A CHILD
                                                          §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, David Ray Crofford, filed a motion to dismiss this appeal. In the motion,
Crofford states that he no longer wishes to appeal. Accordingly, the motion to dismiss is
granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered March 31, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2021


                                         NO. 12-20-00229-CV


                           IN THE INTEREST OF L.D.C., A CHILD


                                Appeal from the County Court at Law
                     of Anderson County, Texas (Tr.Ct.No. CCL-17-15,773)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.